This cause was ejectment from Lee county, upon the demise of one Hiram Land. The bill of exceptions recited that it was “a motion for a new trial upon a brief of evidence filed in the cause and an application in writing upon grounds therein stated by said Tuggle, all of which fully appear in the transcript of the record of said cause.” The assignment is that the Court erred in refusing a new trial upon the several grounds therein stated. The Judge’s certificate was in the usual form. The grounds of the motion were that the verdict was contrary to the evidence and the charge of the Court, that the Court erred in requiring proof of a deed from Land to Hendricks, in admitting the evidence of Scarborough as shown by the brief of evidence, and in admitting the deed of Maloney to Lindsey, as color of title, without proof of its execution. *550Attached to this bill of exceptions was what purported to be a brief the evidence. ,The deeds were not copied but recited in this brief thus only : “a deed from Hiram Land to T. Hendricks, dated 4th day of August, 1834, made in Jones county and witnessed by D. D. Bothwell and H. Flowers, J. P., properly recorded 14th April, 1857.” On this brief of evidence was the following order by the Judge: “The above is approved as a fair brief of the evidence in this cause, and the same is ordered to be filed and placed upon the minutes of this Court.” This was signed the 3d of April, 1869. The bill of exceptions was certified on the 6th of April, 1869,2. After the record came to the office of this Court it was lost, and for that reason, it was not entered upon the docket. This Court allowed a copy established imtanter, the case was entered upon the docket and called in its order, at a subsequent day, and dismissed upon the ground stated in the first head note.